Citation Nr: 1126079	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for memory loss and a speech impairment due to VA prescribed medication.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded an RO hearing in June 2008 and a hearing before the Board, sitting at the RO, in July 2010, transcripts of which are of record.

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

At his recent Board hearing, the Veteran offered testimony to the effect that VA had prescribed Gabapentin and Dobutamine in error, or that VA furnished medication other than as prescribed, resulting initially in paralysis and later in memory loss and speech impairment.  He indicates as well that he recently had been found entitled to disability benefits from the Social Security Administration (SSA) at least in part on the basis of cognitive impairment, but a review of the record does not reflect that the SSA records have been obtained.  VA has a duty to obtain federal records such as SSA records.  VA must attempt to obtain these records prior to a final Board decision. See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically includes requesting information from other Federal departments. In Baker v. West, 11 Vet. App. 163, 169 (1998), the Court further stated that VA is required to obtain evidence from other agencies, including decisions by administrative law judges from the SSA.

Review of the record further indicates that the etiology of the Veteran's cognitive impairment is not adequately defined, with records of VA outpatient treatment reflecting entry of clinical impressions or assessments as to the unknown etiology thereof.  At least one VA medical professional has indicated that the relationship to prescribed VA medication is unlikely.  The record otherwise reflects that the RO requested an opinion from a VA examiner as to whether it was as likely as not that Gabapentin was the cause of additional neurological disablement, and, in response, the VA examiner in November 2007 did not phrase his opinion in the requested format by the RO, but nevertheless noted that that the Veteran was no longer taking Gabapentin, that he had finished his college degree since last taking Gabapentin some three to four years prior thereto, and, ultimately, that Gabapentin was a very unlikely cause of any memory loss or speech impairment.  In light of the foregoing, and because the record does not otherwise identify an alternate cause of the Veteran's cognitive difficulties involving memory loss and a speech impairment, a further VA medical examination and opinion is required.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's claims folder.

2.  Obtain all SSA records pertaining to the Veteran's claim for disability benefits.  All attempts to obtain the SSA records should be documented in the claims file.

3.  Thereafter, afford the Veteran a VA neurological examination in order to ascertain the nature and etiology of his cognitive deficits involving memory loss and a speech impairment.  The claims file should be made available to the examiner for review in conjunction with the examination and the examination report should indicate whether in fact the claims folder was made available and reviewed.  The examination should include a complete medical history, clinical evaluation, and all diagnostic studies and testing deemed necessary.  All pertinent diagnoses should be set forth.  

The examiner is also asked to provide a medical opinion as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has additional disability involving a cognitive impairment, such as memory loss and/or a speech defect, and, if so, is it at least as likely as not (50 percent or greater probability) that his additional disability was the direct result of VA carelessness, negligence, lack of proper skill, or erroneous judgment involving the prescribed use of Gabapentin and/or Dobutamine, or its erroneous provision to the Veteran of some other medication?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's additional disability, if any, was proximately caused by an event not reasonably foreseeable?

Use by the examiner of the at least as likely as not language in responding is required.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a complete rationale for each opinion expressed.

4.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, readjudicate the claim on appeal and if the determination is unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case prior to a return of the case to the Board for further review.  

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


